Citation Nr: 1700462	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970, with service in the Republic of Vietnam between June 1968 and June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO), which is the Agency of Original Jurisdiction (AOJ) in this matter. 

In July 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) during a video conference hearing convened at the AOJ.  A transcript of the hearing has been included in the record.  In June 2014, the Board remanded this matter for additional medical inquiry.  The case is again before the Board for appellate review.  

The record consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in January 2015.
.
The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand of this case is warranted for issuance of an addendum medical opinion.  

In the June 2014 remand, the Board requested medical inquiry into the service connection claim for an acquired psychiatric disorder.  As the Board stated in June 2014, the medical inquiry should address any psychiatric disability diagnosed during the appeal period (i.e., since September 2008).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In response, the AOJ provided a medical examination in September 2014.  

In the September 2014 report and opinion (and in a November 2014 addendum opinion), the examiner found that the Veteran did not have posttraumatic stress disorder (PTSD).  Rather, the examiner found the Veteran with "a depressive disorder not otherwise specified with anxious features."  This finding is consistent with the bulk of the medical evidence of record which finds the Veteran without PTSD, but with dysthymic or anxiety disorders.  The September 2014 VA examiner also stated that the diagnosed disorder was likely unrelated to service.  In support of the opinion, the examiner relied on the fact that the Veteran's service treatment records (STRs) are negative for psychiatric problems.  

The lack of documented treatment in-service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed acquired psychiatric disorder.  

It is not clear in the September 2014 report and opinion, and in the November 2014 addendum opinion, that the Veteran's lay assertions regarding service in Vietnam between June 1968 and June 1969 were considered.  The precise nature of the Veteran's service in Vietnam is not clear.  Nevertheless, he served there during a time of war.  His lay assertions regarding the nature of his experiences there must be considered.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to report observable symptomatology such as pain and limitation).  Indeed, his statements regarding combat activity are consistent with the places, types, and circumstances of service in Vietnam in the late 1960s.  Cf. 38 C.F.R. § 3.304(f)(3).  As such, any opinion addressing whether depressive, dysthymic, or anxiety disorders relate to service must acknowledge consideration of credible reports of experiences in Vietnam, irrespective of the evidence contained, or not contained, in STRs.  

Based on the foregoing, an addendum opinion addressing whether diagnosed psychiatric disability relates to experiences in Vietnam should be provided.      

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in June 2014.  
 
2.  Return the Veteran's case to the VA examiner who conducted the September 2014 examination (or to a suitable substitute) for review and elaboration of the report and opinions addressing psychiatric disability.  The examiner should review the entire claims folder, and then respond to the following question.

Is it as likely as not (i.e., probability of 50 percent or higher) that any diagnosed psychiatric disability is related to the Veteran's service in Vietnam between June 1968 and June 1969?

In answering this question, please consider and discuss any credible lay assertions regarding the nature of the Veterans service in Vietnam.  

Please explain any opinion provided.   

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the January 2015 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




